SCHEB, Acting Chief Judge.
The state charged Thomas Starkes with sexual battery, aggravated assault, and kidnapping. A jury returned verdicts of guilty as charged on the sexual battery and aggravated assault counts and found him guilty of false imprisonment, a lesser-included offense of kidnapping.
We have examined each point raised by Starkes and, with one exception, we find them to be without merit. The point which merits our attention is his contention that the trial court erred by adjudicating him guilty of kidnapping, notwithstanding the jury having found him guilty of the lesser-included offense of false imprisonment.
After the jury returned its verdicts, the trial judge announced that he was adjudicating defendant “pursuant to the [jjury verdict.” Through an obvious clerical error, the court entered a conviction for kidnapping instead of false imprisonment.
It is a well-established rule of law that the judgment of the trial court must conform to the jury’s verdict. Hicks v. State, 411 So.2d 1025 (Fla. 2d DCA 1982).
Accordingly, we affirm the judgments and sentences for sexual battery and aggravated assault. We vacate the judgment and sentence for kidnapping and remand to the trial court with directions to enter a judgment for false imprisonment and impose a sentence as provided by law.
RYDER and SCHOONOVER, JJ., concur.